FILED |N THE U.S. DlSTRlCT COURT
EASTERN DlSTR|CT OFWASHINGTON

¢\O 2-15[3 [Re\-', Wr\|€[) l |i“l()] ludgnienl in a Crilnin:i| Case
Sheei t Revi'sed ii)-\\'AED-o:.'i?

JAN t 8 2019
UNiTEi:) STATES DisTRiCT CoURT

liastern District of Washingtori SEAN F- MCAVOY. CLERK
_____-__»_._H__l DE
oNi'iED s'i`ATiss oi= AMERiCA .IUDGMENT IN A CRIMINY»§WWAW|§SH'NGTON
\",
sAMAN'I‘i-in BARBM<A i<NiGi-i'i' case Number: 2:16-<:R-00196-LR5.2

USM Nunibet‘: 20308-085

Richard Lynn Mount
Det`cndant's .-\ttome}l

 

|:l
l:l

THE DEFENDANT:

§ pleaded guilty to COllltI(Sl l ol`the lNl-`ORMA'I`ION SUPERSED]NG lNDlC'l`MENT
|:1 pleaded nolo contendere to count(s)

which was accepted by the court.
|:l was found guilty on coiiiit(s) after a

plea ot` not gui|t)-'.

 

 

 

The defendant is adjudicated guiltyJ ofthese ot`t`enses:
Title & Seetion i' Naturi: al' Offense Offense Entled Count
18 U.S.L`_ -'l - .\-'IlSl’[{lSl()N OF Fl:.l.()NY lZi"UZi“Z()l t') ls

'l`he defendant is sentenced as provided in pages 2 throuin 6 ot`t|iisjudginent, The sentence is imposed pursuant to Ilie
Sentencing Ret`orin Aet of 1984.

ij Tlte defendant has been found not guilt_\-' on eoiint(s}

 

§ Count(s) l through 4 ol`t|ic liidictnient l:l is g are dismissed on tlic motion ot`the United States

‘ lt is ordered that t|ieddet`endai_it must notifyf tlie Uiiit<_:d States attorneyf for this district within 30 days ot`any change ot` name, residence, or
inailin address until all tiiies. restitution. costs, and special assessments imposed b_y thisjudg_mern are fully paid. [f`ordered to pay restitiitiori,
the de endant niust notify the court and United States attomey ot material changes iii economic circumstances

lf16l2019

t):itc oi' |nipnsili`oii ut'_tiidgmeiit

  

Sigiiziture ot`Jiid ~

'l`he Honorable Lonn)l R. Suko Senior Judge‘ U.S. District Court
N;uiie and Tit|e ofJudge

///?//?

[):ite v

A() 24513 (Re\'. \\"AED l |rl6) }udgincnl in a Critnitial (,`ase Judgniettl -- l‘age 2 ofo
Sheet 4 - l’robatioii

DEFENDANT: SAMANTl-|A BARBARA l\'NlGl lT
Case Nuinber: 2: lo-C.R-OO | 96-LRS-2

PROBATION

You are hereby sentenced to probation for a term ot`: 3 years as to count ls

MANDATORY CONDITIONS

l, You must not commit another l`edcral. state or local crime.

l\_l

You must iiot unlawfully possess a controlled substaitcc_. including marijuatia, which remains illegal under federal law.

Yott must refrain front any unlawful usc ofa controlled substance You must submit to one drug test within 15 days of

release from imprisonment and at least two periodic drug tests thcreafter, as determined by the court.
[:] Tlie above drug testing condition is suspended, based on the court's determination that you

L»J

pose a low risk of future substance abuse {clreek y`npplictrble)
4. 13 Yoti must cooperate in tlte collection of DNA as directed by the probation ol`l`lccr. (cfieck f/`rr;)p!ictrbfe)
[:| You must comply with the requirements oftlte Se)t Ofl`cnder chistralion and Notil`ication Act (34 U.S.C, § 2090], et
seq.)
as directed by the probation officer, the Bureati of Prisons. or atty State sex offender registration agency iii which you
reside, work. are a studcnt‘ or were convicted of a qualifying offense (c)‘ieck i`fnppl'r'crrbi'e)
6. |:| You inttst participate in an approved program for domestic yio|ence. (t'i'ieck if`rippli`r.‘cib!e)
You must make restitution in accordance with 18 U.S.C_ §§ 2248, 2259, 2264, 232?, 3663, 3663A, and 3664. (chcck if
applicable}
8. You tiitist pay the assessment imposed iii accordance with 13 U.S.C. § 3013
9. ll`tliisjudgment imposes a fine. you must pay in accordance with the Scltedule ol`l’ayments sheet oftbisjudgtitent.
10. You must notify the court ofany material change in your economic circumstances that might affect your ability to pay
restitution. fiiies. or special assessments

You must comply with the standard conditions that have been adopted by this court as well as with atty other conditions on the
attached page

.»\0 2453 (Rcv. \\'r'\l~ff) l |rl(>) ludgmcul iii a Criiiiina| Case ludgniciil -- Pagc 3 of{)

Sliect 4a - l‘robatioii

[)EFENDANT: SAM.»\NTHA B/\RBARA Kl\`lGl lT
Case Nuniber: 2:l()-CR-00196-LRS-2

STANDARD CONDITIONS OF SUPERVISION

As part of your probation. you must comply with the following standard conditions of supervision. Tbese conditions arc imposed
because they establish tlie basic expectations for your behavior while on supervision and identify tlie minimum tools needed by
probation officers to keep inforined. report to the court about, and bring about improvements in your condtict and condition

t~.)

Yoii must report to tlie probation office iii the federaljudieial district where you are authorized to reside within 12 hours ofthe
time you were sentenccd, unless the probation officer instructs you to report to a different probation office or within a different
time fraiite,

After initially reporting to the probation oft`ice. you will receive instructions frotii the court or the probation officer about

bow and when you nitist report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
front the court or the probation of`l`iccr,

Yoti must be truthful when responding to the questions asked by your probation officer

You must live at a place approved by the probation officer. lf` you plan to change where you live or anything about your living
arrangements (sucli as the people you live with}. you must notify the probation officer at least l{] days before the change lf
notifying tlie probation officer in advance is not possible dire to unanticipated circumstances, you must notify the probation
officer within '?2 hours ofbecoining aware of a change or expected change.

You must allow the probation officer to visit you at any time at your lionie or clsewbere, and you mtist permit tlic probation
officer to take any items prohibited by the conditions of your supervision that lie or she observes in plain view.

You must work full time (at least 30 hours per wcck) at a lawful type ofemploynient, unless the probation officer excuses you
from doing so. lfyou do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. lt` you plan to change where you work or anything about your work (suclt as your position
or yoiirjob responsibilities), you itiust notify tlie probation officer at least 10 days before the changc. lfnotifying the probation
officer at least |0 days in advance is not possible due to unanticipated circtinistanccs, you must notify tiie probation officer
within ?2 hours of becoming aware ofa change or expected change.

You tiitist not communicate or interact with someone you know is engaged iii criminal activity. lt`you know someone has
been convicted of a fclony, you intist not knowingly communicate or interact with that person without first getting the
permission ofthe probation of`licer.

Ifyoti are attested or questioned by a law enforcement o|`ficei', you nttist notify tlie probation officer within ?2 ltours.

You must not owii, possess, or have access to a fircattit, anniiunition, destructive dcvice, or dangerous weapon {i.e., anything
that was designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as
nuncitakus or tascrs).

Yoti must not act or make any agt'ceiiicrit with a law enforcement agency to act as a confidential human source or informant
without first getting the permission ofthe court.

You must follow the instruction of the probation officer related to tiie conditions of supervision

U.S. Probation Office Usc Only

A U.S. probation officer has instructed me on the conditions specified by tlie court and has provided ttie with a written copy ofthis
judgment containing these conditions l"or further information regarding these conditions, see Overvicw of Probation and Superviscd
Release Coiiditions. available at: www.u_scout'ts.eig.

Defcndaiit's Sigriature Date

 

 

AO Z-iSB ([~tev. Wr\ED l lf|t‘i) judgiiieut in a L"r`iiiiinn| CiLsi.' judgment - P;\g¢ 4 of 6
Shect ‘iD - l’robation

DEFENDAN'I`: SAMANTl-l/\ BARBA]{A KN]GH'I`
Case Nunibcr: 2: l O-CR-UU l Oo-IJRS-'_l

SPECIAL CONDITIONS OF SUPERVISION

l. You must complete a mental health evaluation and follow any treatment recommendations ofthe evaluating professional which do
not require forced or psychotropic medication andr‘or inpatient confinement, absent further order ofthe court. Yoii must allow
reciprocal release of information between the supervising officer and treatment provider You must contribute to the cost ofireatment
according to your ability to pay.

?.. You must undergo a substance abuse evaluation and, if indicated by a licensedr’certitied treatment provider, enter into and
successfully complete au approved substance abuse treatment program, which could include inpatient treatment and aftercare upon
further order ofthe court. ‘r’ou must contribute to the cost ot`treatment according to your ability to pay. You must allow full reciprocal
disclosure between the supervising officer and treatment provider

3. You must abstain from the use of illegal controlled substances, and must submit to urinalysis and sweat patch testing, as directed by
the supervising officer, but no more than 6 tests per niontb, in order to confirm continued abstineuce front these substances

4. You must not enter into or remain in any establishment where alcohol is the primary item of sale. You must abstain from alcohol
and must submit to urinalysis and Breathalyzer testing as directed by the supervising officer, but no more titan 6 tests per inonth, in
order to confirm continued abstiuence from this substance.

."\O 2-\51’, tRei-_ \\".»\F.I) 1|."|6: Judgineitl in aCiiiuiital C':L\e judgment __ pach 0{6
Shecl 5 - C`riitiinal l\'lniietary l’ciiallic$

DEFENDANT: SAMAN'l`f-M BARBARA KNIGH`I`
Case Number: 2: l 6-Clt-tlt}l 96-LRS-2

CRIMINAL MONETARY I’ENALTIES

Tlte defendant must pay the total criminal monetary penalties under the schedule of payments on Sfieet 6.

 

r\ssessntcnt JVTA Asscssment* Fiiie Restitution
TOTALS 5100.()0 S,()O S.OO $.UO
|:] 'fhe determination of restitution is deferred until . An Aiiieiit!ed.}iirigiueni fn a Ci'i‘mi`nrif Case (AO2-!5C) will be

entered after such determination
[I 'l`he defendant must make restitution (including community restitution) to lite following payees iit the amount listed below.

lf`the defendant makes a partial payittcnt. each payee shall receive an approximately proportioned payiitcnt, unless specified otherwise in
the priorit_\ order or percentage payment column helow. l-lowe\'er. pursuant to 18 U,S_C. § 3664{i). all nonfederal victims must be paid
before the Unitcd Siaies is paid.

Nante of Pavee 'l`otal Loss** Restitutioit Ordered Prioritv or l’erceittage

l:l

Restitution amount ordered pursuant to plea agreement S

|:] Tbe defendant ntust pay interest on restitution and a tiite ofntorc than 52,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612({). All ofthe payment options on Sbcet 6
maybe subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l Tlie court determined that ilie defendant does not have tfte ability to pay interest and it is ordered that:
l:l tlte interest requirement is waived for tlte l:l fine l:l restitution

I:I tlte interest requirement for tlte i:i line E] restitution is modified as follows:

' Justicc for Victims of"l`raflickiitg ¢\ct of`Zfll:'i. l’uh. l_. No. 114-22
** l"indings for tltc total amount ol`losscs nrc required under Chapters li)9A. llfl. llf}:\, and ll3i'\ of"l`itlc l8 for offenses coitttttitted on or after
Scpteinber 13. 199-i, hilt before April 23. l‘)‘)6.

t\O 2458 tRci-_ \\';\til] lli'lo) Jiiiigntent in a t.`ritttina| Case judgment __ page 6 01'6
Sheet o - Se|tcdu|e of |’a_vments

DEFENDANT: SAMANTHA BARBARA KNIGHT
Case Number: 2: lo-CR-O{)l‘)G-l-RS-E

SCHEDULE OF PAYMENTS

l-laving assessed the defeitdattt's ability to pay, payment ofthe total criminal monetary penalties is diie as follows:

A [l Liiittp sum payments ofS __ __ _ due iinmediaie|y, balance ditc
[:] riot later titan , or
m in accordance with [:l C, [:] D. |:] E. or m l~` below; or
B |E Payineiit to begin immediately {ntay be combined with [:1 C1 [___] D, or F below); or
C [] Paymettt in equal __ __ _ (e.g., ii'eefift’. iiionri'il"i'. qiioriei'fy) installments of$ over a period of
(e.g., months oi'_t=cai's), to commence (e.g., 30 or 60 rt'ays) after tlte date oftliis judgment; or
D |:| Payment in equal re.g., t\'eeti'iv. iiioiirfift', rpiru'iei'.-"t’) installments ofS over a period of
(e.g,, iiioiin'i.r oi'_t=eta's), to commence (e.g., 30 or 60 drats) after release from imprisonment to a
tertii of supervision; or
E [j Payntent during the tertii ofsupervised release will commence within __ _ __ (e.g., 300:‘61‘)¢!::)'3) after release front

iinprisoitinent, ’l`he court will set tltc payment platt based on an assessment ofthe-defendant's ability to pay at that time; or
F >I< Spccial instructions regarding the payment ofcriutinal monetary pcitalties:

Wltile on supervised release. monetary penalties are payable on a monthly basis ofnot less than 525.00 per month or lt]% ofthe
defendant's net household incoine, whichever is larger. commencing 30 days after t|te defendant is released from imprisonmentl

Unless the court has expressly ordered otlierwise, if`tliis judgment imposes iinprisontnent, payment of criminal monetary penalties is
due dtiring imprisonment All criminal monetary penalties. except those payments made through tlte Fedcral Bureau of Prisoits'
lnmate Financial Responsibility Program. are ntade to the following address until monetary penalties are paid in full: Clerk, U.S.
District Courtq Attention: Finance. P.O. Box l493, Spokane, WA 992l(l-l493.

'flte defendant shall receive credit for all payments previously made toward atty criminal monetary penalties iittposed.

L__i loint and Several

Defcndant and Co-Defendant Nantes and Case Nuntbers reminding deposition rtumber), Total Arnouitt, Joiiit and Several Aniount.
and corresponding payee. ifappropriate`

g The defendant shall pay the cost of prosecutioit.
i:i The defendant shall pay tlte following court cost(s):
l:l The defendant shall forfeit tlte dcfendaitt's interest in the following property to the United States:

Paymcnts shall be applied iit the i'ot|owiitg ordcr: t l l assessmeni. (2) restitution principal_. (3) restitution intercst, (-i) fine principa|. (5) fine intercst.
(6} community restiiiitioii. ('i'] JV'I`A Assessment. [8) penalties and (9) costs. including cost of`prosecution and court costs.

